Citation Nr: 0904415	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  02-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to a disability rating higher than 10 percent 
prior to October 23, 2002, for mechanical low back pain.

5.  Entitlement to a disability rating higher than 20 percent 
from October 23, 2002, for mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to October 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Nashville, Tennessee 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a January 2001 rating decision, 
the RO denied service connection for hypertension, a heart 
condition, and pes planus.  The RO granted service connection 
for mechanical low back pain, and assigned a disability 
rating of 10 percent.  In a February 2004 rating decision, 
the RO increased the rating for mechanical low back pain to 
20 percent, effective October 23, 2002.

In January 2007, the Board remanded the claims for service 
connection for hypertension and a heart condition to the RO 
for the development of additional evidence.  The RO has taken 
actions in response to the remand, and has returned those 
claims to the Board for appellate review.

Also in January 2007, the Board denied the claims for service 
connection for pes planus, and for higher ratings for 
mechanical low back pain before and after October 23, 2002.  
The veteran appealed the Board's decisions regarding those 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2008, the Court granted a joint 
motion of the parties, vacating the Board's January 2007 
decisions regarding those claims, and remanding those claims 
for evidentiary development and readjudication.
Clarification is needed regarding the current status of the 
veteran's claim regarding numbness and weakness of the left 
leg.  In May 2003, the veteran raised a claim for service 
connection for "arthritis of the left hip and leg numbness 
and weakness."  In a January 2004 rating decision, the RO 
granted service connection for left hip arthritis, and denied 
service connection for left leg numbness and weakness.  In 
February 2004, the veteran raised a claim for service 
connection for numbness and weakness in his right leg.  In a 
September 2004 rating decision, the RO denied service 
connection for right leg numbness and weakness.  In December 
2004, the veteran requested reconsideration of the issue of 
leg numbness and weakness, without specifying which leg.  In 
an August 2006 rating decision, the RO continued denial of 
service connection for right leg numbness and weakness.  It 
is not clear, however, whether in his December 2004 statement 
the veteran intended to appeal the denial in the January 2004 
rating decision of service connection for left leg numbness 
and weakness.  The Board refers this issue to the RO, to ask 
the veteran to clarify whether in December 2004 his intention 
was to appeal for service connection for left leg numbness 
and weakness.

In addition, in an April 2006 statement, the veteran wrote 
that he had not worked since August 2005 due to service-
connected back and thyroid problems.  It is not clear whether 
the veteran intended to raise a claim for total disability 
compensation based on individual unemployability (TDIU).  The 
Board refers the issue to the RO, to ask the veteran to 
clarify whether he is raising a claim for TDIU.

The issues of service connection for hypertension and pes 
planus, and of a higher rating higher from October 23, 2002, 
for mechanical low back pain, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No heart condition was diagnosed during service or the 
year following service.

2.  Mild diffuse coronary artery disease found on 
catheterization in 2005 is not attributable to any disease or 
injury in service.

3.  From November 1, 2000, to October 22, 2002, the veteran's 
mechanical low back pain was manifested by persistent pain, 
with no more than slight limitation of motion, and no 
evidence of muscle spasm.  Forward flexion of the lumbar 
spine was to greater than 60 degrees and the combined range 
of motion of the lumbar spine was greater than 120 degrees.  


CONCLUSIONS OF LAW

1.  No heart condition, including current coronary artery 
disease, was incurred or aggravated in service, or may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  From November 1, 2000, to October 22, 2002, the veteran's 
mechanical low back pain did not meet the criteria for a 
disability rating higher than 10 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5292, 5295 (2003), 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Heart Condition

The veteran contends that he has a heart condition that began 
during service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including cardiovascular-renal disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

Records of medical treatment of the veteran during service 
reflect reports of chest pain.  The report of a February 1979 
medical examination of the veteran for entrance into service 
indicated that the condition of the veteran's heart was 
normal.  During service, in March 1980, the veteran sought 
treatment for chest pain.  He reported a history of a mild 
heart attack.  Result of an electrocardiogram (EKG) were 
normal.  The treating practitioner listed an impression of 
possible pericarditis.  Outpatient treatment notes from 
October 1980 reflect the veteran's report of chest pain, and 
a history of chest muscle spasm.  In August 1981, he 
complained of chest pain with burping.  The practitioner's 
impression was heartburn.  In March 1982, the veteran 
reported a two day history of chest pains and dizziness.

The report of a September 1986 medical examination for 
service retention indicates that the condition of the 
veteran's heart was normal.  In March 1987, results of an EKG 
and treadmill test were normal, showing excellent exercise 
tolerance.  In 1993 and 1994, the veteran received treatment 
for gallstones and pancreatitis.  Private medical treatment 
notes from December 1993 reflect the veteran's report of pain 
in his abdomen and chest.  In July 1998, the veteran sought 
private treatment for fainting, chest pain, and headaches.  
In August 1998, he was found to have a thyroid disorder.  In 
October 1998, a treating practitioner indicated that the 
veteran had heartburn.  The practitioner stated that an EKG 
was normal, and that the veteran's intermittent chest pain 
was probably noncardiac.

A January 2000 CT scan of the veteran's chest was normal, and 
showed a relatively low likelihood of coronary 
atherosclerosis.  In a medical history completed in June 
2000, for separation from service, the veteran checked yes 
for a history of chest pain or pressure, and no for a history 
of heart trouble.  In the report of the June 2000 service 
separation examination, the examiner checked normal for the 
condition of the veteran's heart.

After separation from service, in a December 2000 VA 
examination, the veteran reported a history of atypical chest 
pain during service.  He indicated that various tests had 
shown normal results.  The examiner indicated that the 
veteran's heart sounds were normal.  The examiner's diagnoses 
did not include any diagnosis regarding the veteran's heart.

In statements submitted in 2001 and 2002, the veteran 
reported that he continued to have chest pain, dizziness, and 
blackout spells.  He asserted that these symptoms indicated a 
heart disorder.

VA outpatient treatment notes from October 2002 reflect the 
veteran's report of chest pain that occurred every other day, 
and lasted three to four hours each time.  The treating 
practitioner found that the veteran's heart sounds were 
normal, and concluded that the symptoms were probably due to 
gastroesophageal reflux disease (GERD).  A treadmill test 
that the veteran underwent at a VA facility in January 2003 
was negative for evidence of ischemia or infarct.  Notes from 
treatment in May 2003 at an Army medical facility indicate 
that the veteran reported frequent heartburn.  The treating 
practitioner's impression was GERD.

In May 2005, the veteran underwent a stress EKG and treadmill 
test at a VA facility.  The examiner noted that the veteran's 
reported chest and arm pain were clinically positive for 
ischemia.  The testing was partially performed, but was 
terminated due to low back pain.  The results of the stress 
EKG were suggestive of ischemia.  The veteran was referred 
for a cardiac catheterization, which was performed in May 
2005.  On the catheterization, some areas were normal, and 
some areas showed mild diffuse disease.  The examiner's 
impression was mild luminal irregularities.

In July 2006, the veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran 
reported that he had chest pain that began during service and 
had continued since.  He indicated that tests performed 
during service and many performed after service were negative 
for heart disease.  He stated that a test performed in 2005 
was positive for heart disease, and that catheterization had 
shown mild diffuse disease in the arteries.  He related that 
he was on medication to address high cholesterol, but was not 
on any medication for a heart condition.  He asserted that 
his heart condition had begun in service, but had been not 
properly diagnosed until several years after service.

In February 2007, the veteran had a VA heart examination.  
The examining physician reported having reviewed the 
veteran's claims file.  The examiner noted that the veteran 
was on medication for high cholesterol.  On examination, the 
veteran's blood pressure was 161/94.  His heart rhythm was 
normal.  Echocardiogram showed a normal heart size.  An EKG 
was unremarkable.  The examiner's diagnosis was mild coronary 
artery stenosis, not requiring intervention or medications 
for chest pain.  The examiner's opinion regarding the likely 
etiology of the veteran's heart disease was unclear, and VA 
requested clarification.  In a March 2007 addendum, the 
examiner noted that there was not evidence that the veteran 
had or was treated for heart disease during service.  
The examiner noted that the veteran still did not have 
evidence of significant heart disease requiring treatment.  
The examiner indicated that poor results on a stress test in 
2005 were due to back pain rather than any heart disorder, 
and that the cardiac catheterization in 2005 did not show 
significant coronary artery disease.  The examiner opined 
that it was "less likely" that the veteran's "non 
significant minimal coronary artery disease" was related to 
the veteran's service.

While the veteran reported chest pain during service, 
examinations and tests during service did not result in any 
diagnosis of heart disease.  In the years immediately 
following service, chest pain similarly did not lead to any 
heart disorder diagnosis, and the symptoms were attributed to 
noncardiac causes such as GERD.  Mild coronary artery disease 
was found in 2005, several years after service.  A VA 
physician opined that it is unlikely that the current disease 
is related to service.  That opinion is not countered by any 
medical finding or opinion supporting a link between the 
current disease and service.  The Board finds that the 
preponderance of the evidence is against service connection 
for the current heart disease.


Mechanical Low Back Pain

The veteran has appealed the disability ratings that the RO 
assigned for his service-connected low back disability, 
described as mechanical low back pain.  Disability ratings 
are based upon the average impairment of earning capacity as 
determined by a schedule for rating disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In this case, the veteran appealed the initial 10 percent 
disability rating that the RO assigned for mechanical low 
back pain.  The Board will consider the evidence for the 
period from the November 1, 2000, effective date of the grant 
of service connection, through October 22, 2002, the last 
date that the 10 percent rating was in effect, and will 
consider whether staged ratings are warranted.  The issue of 
the rating for the low back disability from October 23, 2002, 
forward is addressed in the remand portion of this decision, 
below.

The RO has described the veteran's service connected low back 
disability as mechanical low back pain, and has evaluated the 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
based on limitation of motion of the lumbar spine.  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7- 
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A 
review of the record demonstrates that the claim has been 
considered under the unrevised and the revised rating 
criteria, and, given the procedural history of this case, the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

Under the rating criteria that were in effect prior to 
September 2003, limitation of motion of the lumbar spine was 
evaluated as 10 percent disabling if slight, 20 percent if 
moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The evaluation of the low back 
disability can also be affected by any impairment of function 
due to such factors as pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.59; and see DeLuca v. Brown, 
supra.

The rating schedule also provides for evaluating low back 
disorders as intervertebral disc syndrome or lumbosacral 
strain.  During the 2000 to 2002 period, the veteran's low 
back disability was not characterized as, and did not show 
the manifestations of, intervertebral disc syndrome.  The 
rating criteria in effect in 2000 to 2002 provided for 
evaluating lumbosacral strain as follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
............ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   
.........................................
............................. 20 percent

With characteristic pain on motion  
............... 10 percent

With slight subjective symptoms only  
............ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the revised version of the rating criteria, Diagnostic 
Code 5235 (vertebral fracture or dislocation), Diagnostic 
Code 5236 (sacroiliac injury and weakness), Diagnostic 
Code 5237 (lumbosacral or cervical strain), Diagnostic 
Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic 
Code 5240 (an kylosing spondylitis), Diagnostic Code 5241 
(spinal fusion), Diagnostic Code 5242 (degenerative arthritis 
of the spine) (see also, Diagnostic Code 5003), Diagnostic 
Code 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of t he cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).   

The veteran's service medical records show outpatient 
treatment for low back pain on multiple occasions, including 
in 1979, 1980, 1984, 1986, and 1988.  The veteran sustained 
injury of the low back in a motor vehicle accident in 1995.  
X-rays taken after the accident showed that the condition of 
the veteran's lumbar spine was normal.  He had chiropractic 
treatment for several weeks after the accident.  After that 
treatment, the treating chiropractor reported that the 
veteran had returned to all activity.  In a June 2000 medical 
history, the veteran reported having recurrent low back pain 
since the motor vehicle accident.  On the report of a June 
2000 examination of the veteran for separation from service, 
the examiner checked normal for the condition of the spine.

Shortly after separation from service, the veteran had a VA 
medical examination in December 2000.  The veteran indicated 
that he worked in recruiting for a private company.  He 
reported having ongoing low back pain.  He indicated that he 
could walk without a problem, and that he did not need a cane 
or a back support to walk.  On examination of the low back, 
there was no muscle spasm.  The range of motion of the 
lumbosacral spine was limited to 75 out of a full 95 degrees 
of flexion, 25 out of 35 degrees of extension, 35 out of 40 
degrees of lateral bending to each side, and 30 out of 35 
degrees of rotation to each side.  Lumbosacral spine and 
pelvis x-rays showed well maintained disc spaces, with no 
evidence of fracture or misalignment.  The examiner's 
diagnosis was mechanical back pain, with history of injury.

In a February 2001 statement, the veteran wrote that his low 
back disorder caused him problems with prolonged sitting or 
standing.  He indicated that he had constant slight pain in 
his low back, and worse pain intermittently.  In March 2001, 
he reported that his low back was in constant pain while he 
was sitting or standing.

Notes from outpatient treatment of the veteran at an Army 
medical facility show that he was seen in April 2002 for low 
back pain.  Lumbar spine x-rays were unremarkable.  The 
treating practitioner prescribed pain medication.  In an 
August 2002 statement, the veteran reported that his low back 
continually hurt, and caused him to need daily pain 
medication.

In VA outpatient treatment on October 23, 2002, the veteran 
stated that he was employed at the U. S. Postal Service.  He 
reported a several year history of low back pain that was 
constant, nagging, and aching.  He stated that the pain was 
aggravated by lifting, prolonged standing, and changing 
position.  He reported that he used pain medication.

On VA examination in May 2003, the veteran stated that he had 
persistent low back pain that was worse at the end of the day 
after ambulating and performing physical activities.  He 
reported pain radiating into his both of his lower 
extremities.  The examiner noted some point tenderness along 
the lumbar paraspinal muscles.  The range of motion of the 
lumbar spine was to 40 degrees of flexion, limited by mild 
pain, 15 degrees of extension, limited by mild pain, and 20 
degrees of lateral bending to each side.  Straight leg 
raising tests were equivocal bilaterally to 40 degrees.  The 
examiner reported that October 2002 lumbar spine x-rays 
showed bilateral facet arthropathy at L5-S1.  The examiner 
provided an impression of "chronic low back pain, likely 
multifactorial including paraspinal muscle spasm/strain with 
some element of possible lumbar radiculopathy."

The claims file contains records of ongoing treatment of the 
veteran for low back disability.  In the July 2006 Travel 
Board hearing, the veteran reported that his low back pain 
had been severe for many years.

From November 1, 2000, through October 22, 2002, the period 
addressed in this decision, the veteran's low back disability 
caused limitation of motion that is appropriately 
characterized as slight, and that fell short of moderate 
limitation.  During that period there was no evidence of low 
back muscle spasm.  Thus, his low back disability did not 
warrant a rating higher than 10 percent under Diagnostic 
Codes 5292 or 5295.  The evidence does not show that an 
increased rating would be warranted under the revised 
criteria as the veteran has demonstrated forward flexion to 
greater than 60 degrees (December 2000 VA examination showed 
75 degrees flexion) and the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees (December 
2000 VA examination showed combined range of motion of 230).

During the relevant period, the veteran reported having 
constant low back pain that caused him problems with 
prolonged sitting or walking.  His accounts suggest that his 
pain affected his endurance and fatigability.  Those effects, 
however, are not shown to produce functional impairment to an 
extent that warrants a rating higher than 10 percent.  The 
Board therefore denies a higher rating for that period.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
low back disability in the period from November 1, 2000, to 
October 22, 2002, do not necessitate referral of the rating 
of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran did 
not have frequent hospitalizations for his low back 
disability.  The evidence does not indicate that his low back 
disability markedly interfered with employment during that 
period.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the claim for service connection for a heart 
condition, complete notice was sent in letters issued in May 
2003, October 2004, and March 2006, and the claim was 
readjudicated in a July 2008 supplemental statement of the 
case.

With respect to the veteran's claim for a higher initial 
rating for mechanical low back pain, the RO granted service 
connection for that disability in a January 2001 rating 
decision.  In cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  


Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his low back disability claim, such that 
the notice error did not affect the essential fairness of the 
adjudication now on appeal.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The veteran was notified that his 
claim was awarded with an effective date of November 1, 2000, 
the day following his separation from service, and a 10 
percent rating was assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating, and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the day following his separation 
from service as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

With respect to the veteran's claims for service connection 
for a heart condition and for a higher initial rating for 
mechanical low back pain, VA has obtained service medical 
records, assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, obtained medical opinions 
as to the etiology and severity of disabilities, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues that the Board is presently deciding have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

The Board notes that the reports of VA examinations in 
December 2000 and May 2003 did not explicitly discuss whether 
the veteran had impairment of low back function due to such 
factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  Any 
new examination, however, would come too late to show the 
manifestations of the veteran's low back disability during 
the relevant period of 2000 to 2002.  In addition, the 
evidence that has been assembled does provide information 
regarding the effects of the veteran's low back symptoms on 
his daily functioning.  Therefore, it is both necessary and 
reasonable to make a decision based on the assembled 
evidence.

With respect to the claims that the Board is presently 
deciding, VA has substantially complied with the notice and 
assistance requirements, and the veteran is not prejudiced by 
a decision on those claims at this time.


ORDER

Entitlement to service connection for heart disease is 
denied.

Entitlement to a disability rating higher than 10 percent 
from November 1, 2000, to October 22, 2002, for mechanical 
low back pain is denied.


REMAND

The veteran claims that his hypertension began during 
service.  The assembled evidence leaves questions that the 
Board will address by remanding the claim for an additional 
examination, file review, and opinion.  The veteran's service 
medical records show many blood pressure readings, and do not 
contain any diagnosis of hypertension.  From 1989 forward, 
however, some readings showed systolic pressure higher than 
140, diastolic pressure higher than 90, or both.  In October 
2000, in particular, more than ten blood pressure readings 
were taken, and about half showed elevated blood pressure.  
After service, some of the blood pressure readings recorded 
in 2000, 2001, and 2002 showed elevated blood pressure.  The 
veteran has received medication for hypertension from 2006 
forward.  In February 2007, the veteran had a VA heart 
examination.  The examining physician found that there was 
not evidence that the veteran had hypertension in service, 
and that it was therefore less likely that the veteran's 
present hypertension was related to service.  It is not clear 
whether the examiner's opinion addresses the elevated blood 
pressure readings that were recorded during and soon after 
the veteran's service.  Therefore, the Board will remand the 
issue for a new VA examination of the veteran, review of the 
claims file, and an opinion regarding the likely etiology of 
current hypertension, with discussion as to whether the 
elevated blood pressure readings during and soon after 
service show the beginning of hypertension during service.

The veteran contends that he has pes planus that was 
aggravated by service.  He asserts that his pes planus was 
asymptomatic when he entered service.  He indicates that 
infantry duty during service was hard on his feet, and that 
his feet became sore during service and have remained sore 
since service.  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  The veteran's service medical records 
show treatment for problems affecting the feet in 1981, 1986, 
and 2000.  After service, in September 2003, x-rays show 
degenerative changes in the first metatarsophalangeal joint 
in the right foot.  In the report of a December 2000 VA 
examination, the examiner noted that the veteran had mild pes 
planus.  The claims file does not contain, however, any 
medical finding or opinion regarding whether the veteran's 
pes planus disability was aggravated during service.  The 
Board will remand the issue for a VA examination, with a file 
review and an opinion as to the whether the veteran's 
disability due to pes planus was aggravated in service.

In the present decision, above, the Board addressed the 
appeal for a disability rating higher than the 10 percent 
rating assigned for the veteran's mechanical low back pain 
for the period from November 1, 2000, to October 22, 2002.  
The veteran is also seeking a disability rating for his low 
back disability higher than the 20 percent rating assigned 
from October 23, 2002, forward.  The veteran has reported 
that his low back disability has worsened over time.  The 
claims file contains records of treatment for the low back 
disability; but the veteran has not had a VA medical 
examination that addressed that disability since examinations 
performed in December 2000 and May 2003.  The Board will 
remand the issue of the rating for the later period for a new 
VA examination, to obtain evidence regarding the more recent 
manifestations of the low back disability.  The rating 
schedule criteria for evaluating spine disorders were revised 
effective in 2002 and 2003; and the examination should 
provide findings that address the revised criteria.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to address the likely etiology 
of the veteran's current hypertension.  
The examiner must be provided with the 
veteran's claims file for review.  After 
examining the veteran and reviewing the 
claims file, the examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the current hypertension 
began during service, or is otherwise 
causally related to service.  In 
explaining the opinion, the examiner 
should discuss whether elevated blood 
pressure readings recorded during service 
and soon after service tend to show that 
the veteran's hypertension began during 
service.

2.  Schedule the veteran for a VA medical 
examination to address the likely etiology 
and history of the veteran's current 
disability due to pes planus.  The 
examiner must be provided with the 
veteran's claims file for review.  After 
examining the veteran and reviewing the 
claims file, the examiner must answer the 
following:  

(a)  Does the service and post-service 
evidence tend to show that the veteran's 
pes planus, noted as asymptomatic at 
entrance to service, increased in 
disability during service?   

(b)  If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was 
aggravated by service beyond the natural 
progression of the condition? 
 
3.  Schedule the veteran for a VA medical 
examination to record the current 
manifestations of the veteran's low back 
disability.  The examiner must be provided 
with the veteran's claims file for review.  
After examining the veteran and reviewing 
the claims file, the examiner should 
provide detailed findings regarding the 
veteran's current low back disability.  
The findings should include the ranges, in 
degrees, of forward flexion, extension, 
lateral flexion, and rotation of the 
thoraco-lumbar spine.  The examiner should 
note whether there is additional 
impairment of function due to such factors 
as pain on motion, weakened movement, 
excess fatigability, diminished endurance, 
or incoordination.  If there is evidence 
of intervertebral disc syndrome, the 
examiner should note the total duration, 
in days or weeks, of incapacitating 
episodes during the year preceding the 
examination.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the claims that the Board has 
remanded can be granted.  If any claim 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


